UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 4, 2013 LaserLock Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 0-31927 (Commission File Number) 23-3023677 (I.R.S. Employer Identification No.) 837 Lindy Lane Bala Cynwyd, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (610) 668-1952 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240-14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240-13e-4(c)). Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 4, 2013, the Board of Directors (the “Board”) of LaserLock Technologies, Inc. (the “Company”) unanimously elected Michael Chertoff to the Board. The Board committees to which Mr. Chertoff will be named will be determined at the next meeting of the Board. Mr. Chertoff, 59, received options to purchase 1,000,000 shares of the Company’s common stock at an exercise price of $0.05 that vest immediately and options to purchase an additional 1,000,000 shares of the Company’s common stock at an exercise price of $0.05 that will vest upon the completion by Mr. Chertoff of one year of service on the Board. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LASERLOCK TECHNOLOGIES, INC. By: /s/Norman A. Gardner Norman A. Gardner Vice Chairman and CEO Dated: May 10, 2013 2
